YOUMANS, District Judge.
The appellees have challenged the jurisdiction of this court by motion to dismiss the appeal, it appears from the record that George D. Rogers, Frank F. Crandall, and Albert L. Goetzman, each as representing himself and others of á similar class brought suit in the United States District Court for the District of Minnesota against the county of Hennepin, Henry C. Hanke, as county treasurer, and individually, and Al P. Erickson, as county auditor, and individually, to enjoin as illegal the collection of assessments, imposed under a statute of the state of Minnesota, on persons holding certificates of membership in the Chamber of Commerce of Minneapolis. It is alleged in the bill that there are 550 members, who are each assessed the sum of $36.77.
*454The defendants in the court below moved to dismiss the bill on the ground that the amount involved was less than $3,000, and that no plaintiff had an interest in excess of $40. The motion to dismiss was sustained. It is clear, from the written opinion of the judge and the decree of the court, that the case was dismissed on the ground of jurisdiction. In his opinion Judge Morris said:
“I think this bill ought to be dismissed for lack of jurisdiction, because X do not think that you can sum together these assessments against the individual members, and thus get the required jurisdictional amount.”
In the decree appears the following order:
“It is further ordered that the motion to dismiss be and the same is hereby in all things granted, upon the ground that the amount in controversy as to each of said plaintiffs is the sum of §38.77, and no more, and that said plaintiffs and those whom they claim to represent cannot aggregate their claims for the purpose of conferring jurisdiction on this court. It is further ordered that the above entitled action be and the same is in all things dismissed.”
Authority to dismiss the cause was derived from section 37 of the Judicial Code (Comp. St. 1913, § 1019). From such an order of dis-. missal appeal lies under section 238 of said Code to the Supreme Court, and not to the Court of Appeals.
Therefore the motion to dismiss the appeal must be sustained.